Citation Nr: 1123812	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of a head injury has been received.

2.  Whether new and material evidence to reopen a claim for service connection for detached retina of the left eye has been received.

3.  Entitlement to service connection for detached retina of the left eye, claimed as  the residual of in-service head injury.



REPRESENTATION

Appellant represented by:	Widener University School of Law Veterans Law Clinic




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

Claims for service connection for residuals of a head injury and detached retina of the left eye were denied by the Board in March 2003.  Although notified of the denial and his appellate rights, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 rating decision in which the RO declined to reopen the Veteran's claims for service connection for residuals of a head injury and detached retina of the left eye.  The Veteran filed a notice of disagreement (NOD) in March 2005.  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.

In February 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran's representative requested, and the undersigned granted, a 30-day abeyance period for the submission of new evidence.  In March 2011, additional evidence was received by the Board, along with a signed waiver of RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Regarding characterization of the issues on appeal, he Board points out that it must address the question of whether new and material evidence to reopen the claims for service connection for residuals of a head injury and detached retina of the left eye has been received because this matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petitions to reopen-the Board has  characterized the appeal as encompassing all three matters set forth on the title page.  Consistent with the Veteran and his representative's assertions, the Board has recharacterized the appeal as to merits claims as now involving the single matter of service connection for detached retina of the left eye, claimed as the residual of an in-service head injury (also as reflected on the title page.

The Board's decision reopening the previously denied claims for service connection is set forth below,  The claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided  have been accomplished.

2.  In a March 2003 decision, the Board denied claims for service connection for residuals of a head injury and for detached retina of the left eye.  

3.  New evidence associated with the claims file since the March 2003 denial relates to an unestablished fact necessary to substantiate the claims for service connection for residuals of a head injury and detached retina of the left eye, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The Board's March 2003 denial of service connection for residuals of a head injury and detached retina of the left eye is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

22.  As additional evidence received since the Board's March 2003 denial is new and material, the criteria for reopening the claims for  service connection for residuals of a head injury and detached retina of the left eye (now characterized as a single claim for service connection) are met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and after August 29. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the requests to reopen,  the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As indicated above, the Board denied the Veteran's claims for service connection for residuals of a head injury and detached retina of the left eye in March 2003.  The evidence of record at the time of the denial consisted of the Veteran's service treatment records, a 1992 surgical report regarding sclera buckle surgery to the left eye, VA outpatient treatment records from December 1997 to October 2002, a transcript of the Veteran's November 2000 hearing  before the undersigned Veterans Law Judge, reports of VA examination in June 2002 and October 2002 and records associated with the Veteran's Social Security Administration (SSA) file.  In denying the claims, the Board concluded that the disorders were not etiologically related to the Veteran's period of service.  It was noted that the evidence of record did not show any current residuals of a head injury.  With regard to the matter of  service connection for detached retina of the left eye, in an e October 2002 VA examination report, the examiner opined that the Veteran's left eye retinal detachment was unlikely related to his military service.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection in April 2004.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's March 2003decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since March 2003 includes VA outpatient treatment records, the report of December 2009  VA examination research articles submitted by the Veteran, the transcript of the February 2011 Board hearing, and various written statements provided by the Veteran and by his representative, on his behalf.  .



Collectively, the Board finds that the above-noted evidence provides a basis for reopening the claims for service connection for residuals of a head injury and a detached retina of the left eye.  At the time of the March 2003 Board decision there was no medical evidence of any current residuals of a head injury or evidence that the detached retina of the left eye was etiologically related to the Veteran's period of service.  The newly submitted evidence includes a December 2009 VA examination report noting a report of residuals of a head injury from a fall.  A previous report of VA examination from October 2002 indicated that the Veteran sustained residuals of a head injury, including a detached retina of the left eye, from a fall 10 years earlier.  During the Veteran's Board hearing in February 2011, he testified  that he had sustained injury after being thrown from a truck and hitting his head on a rock (knocking him unconscious) during field exercises during his period of service.  Additionally, the provided research indicates that retinal detachment can be caused by trauma.  Thus, the Board finds that the above-described evidence provides a basis for reopening the claims for service connection for residuals of a head injury and a detached retina of the left eye.

In sum, the Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the March 2003 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record. Moreover, this evidence is "material" in that it indicates that the Veteran may have current residuals of head injury and suggests an etiological relationship between the Veteran's detached retina of the left eye and his period of service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claims for service connection for residuals of a head injury and detached retina of the left eye, and raises a reasonable possibility of substantiating the claims.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for residuals of a head injury and detached retina of the left eye are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for residuals of a head injury is granted.

As new and material evidence has been received, the request to reopen the claim for service connection for detached retina of the left eye is granted.


REMAND

The Board's review of the record reveals that further RO action on the matter of service connection for a detached retina of the left eye, specifically claimed as the residual of in-service head injury, on the merits, is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  The Veteran claims that he was thrown from a truck, hit his head (face) on a rock and was knocked unconscious during a field exercise during his period of service in Germany in December 1977.  As a result, he experiences multiple residuals of a head injury.  He contends that his detached retina of the left eye is such a residual of the initial in-service head injury.  Although the service treatment records do not confirm treatment for a head injury in December 1977, the service treatment records do document that the Veteran received stitches on the nose for some sort of injury in December 1977.  The Veteran contends that the stitches on the nose were the initial treatment for the head injury sustained in the fall from the truck. Post-service evidence confirms the diagnosed detached retina of the left eye.  

The Board is aware of the October 2002 VA examination report in which the examiner noted that the Veteran sustained the detached retina of the left eye in a fall 10 years earlier and thus opined that it was unlikely that that the detached retina of the left eye was related to the Veteran's period of service, since it happened 10 years after service.  However, given the subsequently received evidence noted above, the Board finds that another medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection, on the merits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83. 

Hence, the RO should arrange for the Veteran to undergo VA examination of the left eye, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2010)  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the  scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The claims file includes treatment records from , most recently, the VA Medical Center (VAMC) in Lebanon, Pennsylvania, dated up to January 2010.  As the Veteran appears to have been receiving continuous treatment, there are possibly more recent VA medical records outstanding.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Lebanon VAMC all outstanding records of VA evaluation and/or treatment of the Veteran since January 2010.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection, on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection, on the merits.  The RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the requests to reopen-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is  hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Lebanon VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since January 2010.The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection, on the merits, that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination of the left eye,  by appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be provided to each physician designated to examine the Veteran, and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that current  detached retina of the left eye is the result of injury or disease incurred or aggravated in service, to particularly include claimed head trauma in December 1977.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted , the RO should adjudicate the matter of service connection for detached retina of the left eye, claimed as a residual of in-service head injury.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate, in light of all pertinent evidence and legal authority.  Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


